Citation Nr: 1645208	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable initial rating for status postoperative right scrotal hematoma with residuals of pain.


REPRESENTATION

Appellant represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active military service from September 1992 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2014, the Board remanded the matters on appeal, as well as remanded the issue of whether service connection is warranted for diabetes mellitus.  The diabetes claim was remanded in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  Following the remand, in April 2015, the RO issued a statement of the case (SOC) as to the diabetes claim.  Neither the Veteran, nor his representative have responded to the SOC or given any other indication of a desire to perfect this appeal before the Board.  Thus, the matter of whether service connection is warranted for diabetes mellitus is not within the Board's jurisdiction.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing system. 

The issue of entitlement to service connection for hypertension is decided herein and the matter of whether a compensable rating is warranted for status postoperative right scrotal hematoma with residuals of pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident occurring during his military service or proximately related to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice related to service connection for hypertension in the letter sent in November 2010, prior to the initial adjudication of the claim in May 2011.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard, VA has obtained the Veteran's service treatment records, and post-service VA and private treatment records.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  The Board also finds that no additional development for medical opinions or examinations is necessary.  Specifically, there is no medical evidence suggesting that the claimed disability was present until several years after the Veteran's military service or suggesting that the claimed disability is etiologically related to service.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, the low threshold has not been met.  Evidentiary development in this matter is complete to the extent possible.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, to include hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Again, hypertension falls within the realm of chronic diseases identified in § 3.309(a).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Specifically, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Even where service connection cannot be presumed, or is found to not warrant service connection on a secondary basis, service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran filed his claim for service connection for hypertension in October 2010, alleging his hypertension is secondary to his diabetes mellitus.  Again, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Diabetes mellitus is not a service connected disability.  The Veteran is service connected for status post surgery right inguinal hernia with scar, tinnitus, and status post-operative right scrotal hematoma with residuals of pain.  The evidence does not show, and the Veteran does not claim that his hypertension is related to any of his service-connected disabilities.  As such, there is no basis upon which to award service connection on a secondary basis.  The Board will, nonetheless, consider this claim under alternative theories of entitlement.  

The Board's review of the service treatment records is indeed without any indication of high blood pressure or hypertension.  The Veteran's October 1991 enlistment examination shows a blood pressure of 136/60.  On a May 1993 Medical Questionnaire for Potential Respirator Users, the Veteran indicated that he had no history of high blood pressure.  In October 1993, the Veteran's blood pressure was 118/80 on one day and 130/90 on another.  The Veteran was treated for an upper respiratory infection in November 1994 at which time his blood pressure was initially 141/92 and then rechecked at 126/90.  At the time of a July 1995 Flight Deck Physical Aeromedical Evaluation, the Veteran's blood pressure was 120/82.  March 1996 clinical records show blood pressure at 135/78 and 139/92 on two different days.  The June 1996 separation examination report shows blood pressure at 124/74 and the Report of Medical History completed by the Veteran at that time was also without indication of a history of hypertension or high blood pressure.  There is no suggestion of high blood pressure or an initial manifestation of hypertension within the service treatment records.  As such, there is no in-service notation of hypertension and, therefore, no basis for awarding this claim under a theory of continuity of symptomatology.  

Following service, hypertension was first noted in private primary care physician records in December 2003.  Hypertension was specifically indicated as "new onset" at that time.  Thus, there is no basis upon which to award service connection on a presumptive basis under 38 C.F.R. § 3.307 and § 3.309, as there is no evidence of hypertension within one year of the Veteran's separation from service.

Nonetheless, the Veteran does meet the first criteria for direct service connection under 38 C.F.R. § 3.303, the existence of a current disability.  The question is, however, whether there is sufficient evidence to show that the current hypertension is causally connected to the Veteran's active service.  There is no hypertension or high blood pressure in the records between the more than seven years from the Veteran's September 1996 separation from service and the December 2003 initial indication of hypertension in private treatment records.  Moreover, the Veteran does not contend that his hypertension initially manifested during or as a result of his active service.  Again, his contention was that diabetes mellitus was service connected and that his hypertension was a result of his diabetes.  Further, there is no mention in the medical records since the December 2003 initial diagnosis of hypertension suggesting a causal connection between the Veteran's hypertension and his active service.

The Board emphasizes the multi-year gap between discharge from active duty service in 1996 and the earliest notation of hypertension in 2006.  The Veteran has not suggested that there were any symptoms during that seven-year span of time, which, while not conclusive, weighs against the establishment of service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

To the extent the Veteran may believe his current hypertension is causally connected to his active service, the Veteran's statements as to the etiology of hypertension are not competent evidence sufficient to establish service connection.  While the Veteran's statements are competent evidence to report what comes to him through his senses, he does not have medical expertise, and therefore his statements are not competent evidence of a medical opinion on a matter so complex as the etiologic relationship between his current hypertension and his military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In the absence of competent medical evidence that the Veteran's hypertension is related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension under 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against establishing service connection for hypertension under all theories of entitlement, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.




REMAND

The Veteran contends a compensable rating is warranted for his service-connected status postoperative right scrotal hematoma with residuals of pain.  The noncompensable rating is assigned, by analogy, to Diagnostic Code 7523, which rates complete atrophy of the testis.  A noncompensable rating is assigned when one testicle is involved, and a 30 percent rating for both.  38 C.F.R. § 4.115b, Diagnostic Code 7523 (2015).

The Veteran believes a compensable rating is warranted due to the pain he experiences as a result of his service-connected postoperative right scrotal hematoma.  In November 2010, he reported pain on a level of 8 to 9 on a scale of 1 to 10.  He also reported pain when engaging in sexual intercourse.  May 2012 VA clinical notes show he was treated for testicular pain and had received a testicular injection two days prior with some relief and was using Tylenol #3 to manage the pain.  A June 2012 VA urology clinic note shows a report of pain ranging from 7/10 when minimal to 10/10 when severe.  The urologist suggested he report to the emergency room if the pain warrants.  In August 2012, the Veteran's representative also submitted a statement indicating a compensable evaluation should be awarded due to the Veteran's pain.  In February 2013, the Veteran's representative submitted another statement indicating new prescriptions of tramadol, hydrocodone and ibuprofen for what was described as debilitating pain.  The Veteran submitted a statement in May 2015 confirming the ongoing use of pain medication and he reported being unable to have sex with his wife due to the pain being too great, which has led to depression.

While the rating criteria under which the Veteran is rated requires an impact on both testicles for a compensable rating, an extraschedular rating may be assigned, after referral by the RO to VA's Under Secretary for Benefits or the Director, Compensation Service, in a case that presents such an exceptional or unusual disability picture such that the schedular evaluations are found to be inadequate.  The Veteran's reports of severe pain, an inability to have sexual intercourse with his wife, residual depression, and the constant use of pain medication are indeed not contemplated by the rating criteria.  38 C.F.R. § 3.321 (b)(1) (2015).  The regulation requires a finding of related factors such as marked interference with employment or frequent periods of hospitalization, which render application of the regular schedular standards impractical.  38 C.F.R. § 3.321 (b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In this case, there are such factors as severe pain, an inability to have sexual intercourse with his wife, residual depression, and the constant use of pain medication, such that the symptoms shown throughout the medical record indicate the potential for symptoms not addressed by the schedular rating criteria, which may have a marked impact on the Veteran's employment, the Board finds that referral of the claim to VA's Under Secretary for Benefits or the Director, Compensation Service, or the Director, Compensation Service, is required in this case.

The matter of whether a compensable schedular rating is warranted for the disability at issue is held in abeyance until such time that the extraschedular consideration has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for a compensable initial rating for status postoperative right scrotal hematoma with residuals of pain to VA's Director, Compensation Service, or Under Secretary for Benefits for consideration of an extraschedular rating in accordance with 38 C.F.R. § 3.321(b).

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


